 
 
IB 
Union Calendar No. 171 
111th CONGRESS 1st Session 
H. R. 3792 
[Report No. 111–305] 
IN THE HOUSE OF REPRESENTATIVES 
 
October 13, 2009 
Mr. Pallone (for himself, Mr. Deal of Georgia, Mr. Waxman, and Mr. Barton of Texas) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 

October 20, 2009
Additional sponsors: Mrs. Christensen, Ms. DeGette, Ms. Castor of Florida, Mr. Gene Green of Texas, Mr. Markey of Massachusetts, Ms. Sutton, Ms. Matsui, Ms. Schakowsky, Mr. Inslee, Mr. Gonzalez, Mr. Braley of Iowa, Mrs. Bono Mack, Mr. Murphy of Connecticut, Ms. Baldwin, Ms. Eshoo, Mr. Rogers of Michigan, Mr. Matheson, Mr. Al Green of Texas, and Ms. Harman

 
October 20, 2009 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
To amend title XXVI of the Public Health Service Act to revise and extend the program for providing life-saving care for those with HIV/AIDS. 
 
 
1.Short title; references 
(a)Short titleThis Act may be cited as the Ryan White HIV/AIDS Treatment Extension Act of 2009.  
(b)ReferencesExcept as otherwise specified, whenever in this Act an amendment is expressed in terms of an amendment to a section or other provision, the reference shall be considered to be made to a section or other provision of the Public Health Service Act (42 U.S.C. 201 et seq.).  
2.Reauthorization of HIV health care services program 
(a)Elimination of sunset provision 
(1)In generalThe Ryan White HIV/AIDS Treatment Modernization Act of 2006 (Public Law 109–415; 120 Stat. 2767) is amended by striking section 703.  
(2)Effective dateParagraph (1) shall take effect as if enacted on September 30, 2009.  
(3)Contingency provisionsNotwithstanding section 703 of the Ryan White HIV/AIDS Treatment Modernization Act of 2006 (Public Law 109–415; 120 Stat. 2767) and section 139 of the Continuing Appropriations Resolution, 2010— 
(A)the provisions of title XXVI of the Public Health Service Act (42 U.S.C. 300ff et seq.), as in effect on September 30, 2009, are hereby revived; and  
(B)the amendments made by this Act to title XXVI of the Public Health Service Act (42 U.S.C. 300ff et seq.) shall apply to such title as so revived and shall take effect as if enacted on September 30, 2009.  
(b)Part A grantsSection 2610(a) (42 U.S.C. 300ff–20(a)) is amended by striking and $649,500,000 for fiscal year 2009 and inserting $649,500,000 for fiscal year 2009, $681,975,000 for fiscal year 2010, $716,074,000 for fiscal year 2011, $751,877,000 for fiscal year 2012, and $789,471,000 for fiscal year 2013.  
(c)Part B grantsSection 2623(a) (42 U.S.C. 300ff–32(a)) is amended by striking and $1,285,200,000 for fiscal year 2009 and inserting $1,285,200,000 for fiscal year 2009, $1,349,460,000 for fiscal year 2010, $1,416,933,000 for fiscal year 2011, $1,487,780,000 for fiscal year 2012, and $1,562,169,000 for fiscal year 2013.  
(d)Part C grantsSection 2655 (42 U.S.C. 300ff–55) is amended by striking and $235,100,000 for fiscal year 2009 and inserting $235,100,000 for fiscal year 2009, $246,855,000 for fiscal year 2010, $259,198,000 for fiscal year 2011, $272,158,000 for fiscal year 2012, and $285,766,000 for fiscal year 2013.  
(e)Part D grantsSection 2671(i) (42 U.S.C. 300ff–71(i)) is amended by inserting before the period at the end , $75,390,000 for fiscal year 2010, $79,160,000 for fiscal year 2011, $83,117,000 for fiscal year 2012, and $87,273,000 for fiscal year 2013.  
(f)Demonstration and training grants under part F 
(1)HIV/AIDS communities, schools, and centersSection 2692(c) (42 U.S.C. 300ff–111(c)) is amended— 
(A)in paragraph (1)— 
(i)by striking is authorized and inserting are authorized; and  
(ii)by inserting before the period at the end , $36,535,000 for fiscal year 2010, $38,257,000 for fiscal year 2011, $40,170,000 for fiscal year 2012, and $42,178,000 for fiscal year 2013; and  
(B)in paragraph (2)— 
(i)by striking is authorized and inserting are authorized; and  
(ii)by inserting before the period at the end , $13,650,000 for fiscal year 2010, $14,333,000 for fiscal year 2011, $15,049,000 for fiscal year 2012, and $15,802,000 for fiscal year 2013.  
(2)Minority AIDS InitiativeSection 2693 (42 U.S.C. 300ff–121) is amended— 
(A)in subsection (a), by striking and $139,100,000 for fiscal year 2009. and inserting $139,100,000 for fiscal year 2009, $146,055,000 for fiscal year 2010, $153,358,000 for fiscal year 2011, $161,026,000 for fiscal year 2012, and $169,077,000 for fiscal year 2013. The Secretary shall develop a formula for the awarding of grants under subsections (b)(1)(A) and (b)(1)(B) that ensures that funding is provided based on the distribution of populations disproportionately impacted by HIV/AIDS.;  
(B)in subsection (b)(2)— 
(i)In subparagraph (A)— 
(I)in the matter preceding clause (i), by striking competitive,; and  
(II)by adding at the end the following: 
 
(iv)For fiscal year 2010, $46,738,000.  
(v)For fiscal year 2011, $49,075,000.  
(vi)For fiscal year 2012, $51,528,000.  
(vii)For fiscal year 2013, $54,105,000. ;  
(ii)in subparagraph (B)— 
(I)in the matter preceding clause (i), by striking competitive; and  
(II)by adding at the end the following: 
 
(iv)For fiscal year 2010, $8,763,000.  
(v)For fiscal year 2011, $9,202,000.  
(vi)For fiscal year 2012, $9,662,000.  
(vii)For fiscal year 2013, $10,145,000. ;  
(iii)in subparagraph (C), by adding at the end the following: 
 
(iv)For fiscal year 2010, $61,343,000.  
(v)For fiscal year 2011, $64,410,000.  
(vi)For fiscal year 2012, $67,631,000.  
(vii)For fiscal year 2013, $71,012,000. ;  
(iv)in subparagraph (D), by striking $18,500,000 and all that follows through the period and inserting the following: “the following, as applicable: 
 
(i)For fiscal year 2010, $20,448,000.  
(ii)For fiscal year 2011, $21,470,000.  
(iii)For fiscal year 2012, $22,543,000.  
(iv)For fiscal year 2013, $23,671,000. ;  
(v)in subparagraph (E), by striking $8,500,000 and all that follows through the period and inserting the following: “the following, as applicable: 
 
(i)For fiscal year 2010, $8,763,000.  
(ii)For fiscal year 2011, $9,201,000.  
(iii)For fiscal year 2012, $9,662,000.  
(iv)For fiscal year 2013, $10,144,000. ; and  
(vi)by adding at the end the following: 
 
(g)Synchronization of Minority AIDS InitiativeFor fiscal year 2010 and each subsequent fiscal year, the Secretary shall incorporate and synchronize the schedule of application submissions and funding availability under this section with the schedule of application submissions and funding availability under the corresponding provisions of this title XXVI as follows: 
(1)The schedule for carrying out subsection (b)(1)(A) shall be the same as the schedule applicable to emergency assistance under part A.  
(2)The schedule for carrying out subsection (b)(1)(B) shall be the same as the schedule applicable to care grants under part B.  
(3)The schedule for carrying out subsection (b)(1)(C) shall be the same as the schedule applicable to grants for early intervention services under part C.  
(4)The schedule for carrying out subsection (b)(1)(D) shall be the same as the schedule applicable to grants for services through projects for HIV-related care under part D.  
(5)The schedule for carrying out subsection (b)(1)(E) shall be the same as the schedule applicable to grants and contracts for activities through education and training centers under section 2692. .  
(3)HHS reportNot later than 6 months after the publication of the Government Accountability Office Report on the Minority AIDS Initiative described in section 2686, the Secretary of Health and Human Services shall submit to the appropriate committees of Congress a Departmental plan for using funding under section 2693 of the Public Health Service Act (42 U.S.C. 300ff–93) in all relevant agencies to build capacity, taking into consideration the best practices included in such Report.  
(g)GAO reportSection 2686 (42 U.S.C. 300ff–86) is amended to read as follows: 
 
2686.GAO reportThe Comptroller General of the Government Accountability Office shall, not less than 1 year after the date of enactment of the Ryan White HIV/AIDS Treatment Extension Act of 2009, submit to the appropriate committees of Congress a report describing Minority AIDS Initiative activities across the Department of Health and Human Services, including programs under this title and programs at the Centers for Disease Control and Prevention, the Substance Abuse and Mental Health Services Administration, and other departmental agencies. Such report shall include a history of program activities within each relevant agency and a description of activities conducted, people served and types of grantees funded, and shall collect and describe best practices in community outreach and capacity-building of community based organizations serving the communities that are disproportionately affected by HIV/AIDS. .  
3.Extended exemption period for names-based reporting 
(a)Part A grantsSection 2603(a)(3) (42 U.S.C. 300ff–13(a)(3)) is amended— 
(1)in subparagraph (C)— 
(A)in clause (ii)— 
(i)in the matter preceding subclause (I), by striking 2009 and inserting 2012; and  
(ii)in subclause (II), by striking or 2009 and inserting or a subsequent fiscal year through fiscal year 2012;  
(B)in clause (iv), by striking 2010 and inserting 2012;  
(C)in clause (v), by inserting or a subsequent fiscal year after 2009;  
(D)in clause (vi)(II), by inserting after 5 percent the following: for fiscal years before fiscal year 2012 (and 6 percent for fiscal year 2012);  
(E)in clause (ix)(II)— 
(i)by striking 2010 and inserting 2013; and  
(ii)by striking 2009 and inserting 2012; and  
(F)by adding at the end the following: 
 
(xi)Future fiscal yearsFor fiscal years beginning with fiscal year 2013, determinations under this paragraph shall be based only on living names-based cases of HIV/AIDS with respect to the area involved. ; and  
(2)in subparagraph (D)— 
(A)in clause (i)— 
(i)in the matter preceding subclause (I), by striking 2009 and inserting 2012; and  
(ii)in subclause (II), by striking and 2009 and inserting through 2012; and  
(B)in clause (ii), by striking 2009 and inserting 2012.  
(b)Part B grantsSection 2618(a)(2) (42 U.S.C. 300ff–28(a)(2)) is amended— 
(1)in subparagraph (D)— 
(A)in clause (ii)— 
(i)in the matter preceding subclause (I), by striking 2009 and inserting 2012; and  
(ii)in subclause (II), by striking or 2009 and inserting or a subsequent fiscal year through fiscal year 2012;  
(B)in clause (iv), by striking 2010 and inserting 2012;  
(C)in clause (v), by inserting or a subsequent fiscal year after 2009;  
(D)in clause (vi)(II), by inserting after 5 percent the following: for fiscal years before fiscal year 2012 (and 6 percent for fiscal year 2012);  
(E)in clause (viii)(II)— 
(i)by striking 2010 and inserting 2013; and  
(ii)by striking 2009 and inserting 2012; and  
(F)by adding at the end the following: 
 
(x)Future fiscal yearsFor fiscal years beginning with fiscal year 2013, determinations under this paragraph shall be based only on living names-based cases of HIV/AIDS with respect to the State involved. ; and  
(2)in subparagraph (E), by striking 2009 each place it appears and inserting 2012.  
4.Extension of transitional grant area status 
(a)EligibilitySection 2609 (42 U.S.C. 300ff–19) is amended— 
(1)in subsection (c)(1)— 
(A)in the heading, by striking 2007 and inserting 2011; and  
(B)by striking 2007 each place it appears and inserting 2011; and  
(C)by striking 2006 and inserting 2010;  
(2)in subsection (c)(2)— 
(A)in subparagraph (A)(ii), by striking to have a and inserting subject to subparagraphs (B) and (C), to have a;  
(B)by redesignating subparagraph (B) as subparagraph (C);  
(C)by inserting after subparagraph (A) the following: 
 
(B)Permitting margin of error applicable to certain metropolitan areasIn applying subparagraph (A)(ii) for a fiscal year after fiscal year 2008, in the case of a metropolitan area that has a cumulative total of at least 1,400 (and fewer than 1,500) living cases of AIDS as of December 31 of the most recent calendar year for which such data is available, such area shall be treated as having met the criteria of such subparagraph if not more than 5 percent of the total grants awarded to such area under this part is unobligated as of the end of the most recent fiscal year for which such data is available. ; and  
(D)in subparagraph (C), as so redesignated, by striking Subparagraph (A) does not apply and inserting Subparagraphs (A) and (B) do not apply; and  
(3)in subsection (d)(1)(B), strike 2009 and insert 2013.  
(b)Transfer of amounts due to change in status as transitional areaSubparagraph (B) of section 2610(c)(2) (42 U.S.C. 300ff–20(c)(2)) is amended— 
(1)by striking (B) and inserting (B)(i) subject to clause (ii),;  
(2)by striking the period at the end and inserting ; and; and  
(3)by adding at the end the following: 
 
(ii)for each of fiscal years 2010 through 2013, notwithstanding subsection (a)— 
(I)there shall be transferred to the State containing the metropolitan area, for purposes described in section 2612(a), an amount (which shall not be taken into account in applying section 2618(a)(2)(H)) equal to— 
(aa)for the first fiscal year of the metropolitan area not being a transitional area, 75 percent of the amount described in subparagraph (A)(i) for such area;  
(bb)for the second fiscal year of the metropolitan area not being a transitional area, 50 percent of such amount; and  
(cc)for the third fiscal year of the metropolitan area not being a transitional area, 25 percent of such amount; and  
(II)there shall be transferred and made available for grants pursuant to section 2618(a)(1) for the fiscal year, in addition to amounts available for such grants under section 2623, an amount equal to the total amount of the reduction for such fiscal year under subparagraph (A), less the amount transferred for such fiscal year under subclause (I). .  
5.Hold harmless 
(a)Part A grantsSection 2603(a)(4) (42 U.S.C. 300ff–13(a)(4)) is amended— 
(1)in the matter preceding clause (i) in subparagraph (A)— 
(A)by striking 2006 and inserting 2009; and  
(B)by striking 2007 through 2009 and inserting 2010 through 2013;  
(2)by striking clauses (i) and (ii) in subparagraph (A) and inserting the following: 
 
(i)For fiscal year 2010, an amount equal to 95 percent of the sum of the amount of the grant made pursuant to paragraph (3) and this paragraph for fiscal year 2009.  
(ii)For each of the fiscal years 2011 and 2012, an amount equal to 100 percent of the amount of the grant made pursuant to paragraph (3) and this paragraph for fiscal year 2010.  
(iii)For fiscal year 2013, an amount equal to 92.5 percent of the amount of the grant made pursuant to paragraph (3) and this paragraph for fiscal year 2012. ; and  
(3)in subparagraph (C), by striking 2009 and inserting 2013.  
(b)Part B grantsSection 2618(a)(2)(H) (42 U.S.C. 300ff–28(a)(2)(H)) is amended— 
(1)in clause (i)(I)— 
(A)by striking 2007 and inserting 2010; and  
(B)by striking 2006 and inserting 2009;  
(2)by striking clause (ii) and redesignating clause (iii) as clause (ii);  
(3)in clause (ii), as so redesignated— 
(A)in the heading, by striking 2008 and 2009 and inserting 2011 and 2012;  
(B)by striking 2008 and 2009 and inserting 2011 and 2012; and  
(C)by striking 2007 and inserting 2010;  
(4)by inserting after clause (ii), as so redesignated, the following new clause: 
 
(iii)Fiscal year 2013For fiscal year 2013, the Secretary shall ensure that the total for a State of the grant pursuant to paragraph (1) and the grant pursuant to subparagraph (F) is not less than 92.5 percent of such total for the State for fiscal year 2012. ; and  
(5)in clause (v), by striking 2009 and inserting 2013.  
(c)Technical correctionsTitle XXVI (42 U.S.C. 300ff–11 et seq.) is amended— 
(1)in subparagraphs (A)(i) and (H) of section 2618(a)(2), by striking the term subparagraph (G) each place it appears and inserting subparagraph (F);  
(2)in sections 2620(a)(2), 2622(c)(1), and 2622(c)(4)(A), by striking 2618(a)(2)(G)(i) and inserting 2618(a)(2)(F)(i);  
(3)in sections 2622(a) and 2623(b)(2)(A), by striking 2618(a)(2)(G) and inserting 2618(a)(2)(F); and  
(4)in section 2622(b), by striking 2618(a)(2)(G)(ii) and inserting 2618(a)(2)(F)(ii).  
6.Amendments to the general grant provisions 
(a)Administration and planning councilSection 2602(b)(4) (42 U.S.C. 300ff–12(b)(4)) is amended— 
(1)in subparagraph (A), by inserting , as well as the size and demographics of the estimated population of individuals with HIV/AIDS who are unaware of their HIV status after HIV/AIDS;  
(2)in subparagraph (B)— 
(A)in clause (i), by striking and at the end after the semicolon;  
(B)in clause (ii), by inserting and after the semicolon; and  
(C)by adding at the end the following: 
 
(iii)individuals with HIV/AIDS who do not know their HIV status; ; and  
(3)in subparagraph (D)— 
(A)in clause (ii), by striking and at the end after the semicolon;  
(B)in clause (iii), by inserting and after the semicolon; and  
(C)by adding at the end the following: 
 
(iv)includes a strategy, coordinated as appropriate with other community strategies and efforts, including discrete goals, a timetable, and appropriate funding, for identifying individuals with HIV/AIDS who do not know their HIV status, making such individuals aware of such status, and enabling such individuals to use the health and support services described in section 2604, with particular attention to reducing barriers to routine testing and disparities in access and services among affected subpopulations and historically underserved communities; .  
(b)Type and distribution of grantsSection 2603(b) (42 U.S.C. 300ff–13(b)) is amended— 
(1)in paragraph (1)— 
(A)in subparagraph (G), by striking and at the end after the semicolon;  
(B)in subparagraph (H), by striking the period at the end and inserting ; and; and  
(C)by adding at the end the following: 
 
(I)demonstrates success in identifying individuals with HIV/AIDS as described in clauses (i) through (iii) of paragraph (2)(A). ; and  
(2)in paragraph (2)(A), by striking the period and inserting: 
 , and demonstrated success in identifying individuals with HIV/AIDS who do not know their HIV status and making them aware of such status counting one-third. In making such determination, the Secretary shall consider— 
(i)the number of individuals who have been tested for HIV/AIDS;  
(ii)of those individuals described in clause (i), the number of individuals who tested for HIV/AIDS who are made aware of their status, including the number who test positive; and  
(iii)of those individuals described in clause (ii), the number who have been referred to appropriate treatment and care. .  
(c)ApplicationSection 2605(b)(1) (42 U.S.C. 300ff–15(b)(1)) is amended by inserting , including the identification of individuals with HIV/AIDS as described in clauses (i) through (iii) of section 2603(b)(2)(A) before the semicolon at the end.  
7.Increase in adjustment for names-based reporting 
(a)Part A grants 
(1)Formula grantsSection 2603(a)(3)(C)(vi) (42 U.S.C. 300ff–13(a)(3)(C)(vi)) is amended by adding at the end the following: 
 
(III)Increased adjustment for certain areas previously using code-based reportingFor purposes of this subparagraph for each of fiscal years 2010 through 2012, the Secretary shall deem the applicable number of living cases of HIV/AIDS in an area that were reported to and confirmed by the Centers for Disease Control and Prevention to be 3 percent higher than the actual number if— 
(aa)for fiscal year 2007, such area was a transitional area;  
(bb)fiscal year 2007 was the first year in which the count of living non-AIDS cases of HIV in such area, for purposes of this section, was based on a names-based reporting system; and  
(cc)the amount of funding that such area received under this part for fiscal year 2007 was less than 70 percent of the amount of funding (exclusive of funds that were identified as being for purposes of the Minority AIDS Initiative) that such area received under such part for fiscal year 2006. .  
(2)Supplemental grantsSection 2603(b)(2) (42 U.S.C. 300ff–13(b)(2)) is amended by adding at the end the following: 
 
(D)Increased adjustment for certain areas previously using code-based reportingFor purposes of this subsection for each of fiscal years 2010 through 2012, the Secretary shall deem the applicable number of living cases of HIV/AIDS in an area that were reported to and confirmed by the Centers for Disease Control and Prevention to be 3 percent higher than the actual number if the conditions described in items (aa) through (cc) of subsection (a)(3)(C)(vi)(III) are all satisfied. .  
(b)Part B grantsSection 2618(a)(2)(D)(vi) (42 U.S.C. 300ff–28(a)(2)(D)(vi)) is amended by adding at the end the following: 
 
(III)Increased adjustment for certain States previously using code-based reportingFor purposes of this subparagraph for each of fiscal years 2010 through 2012, the Secretary shall deem the applicable number of living cases of HIV/AIDS in a State that were reported to and confirmed by the Centers for Disease Control and Prevention to be 3 percent higher than the actual number if— 
(aa)there is an area in such State that satisfies all of the conditions described in items (aa) through (cc) of section 2603(a)(3)(C)(vi)(III); or  
(bb) 
(AA)fiscal year 2007 was the first year in which the count of living non-AIDS cases of HIV in such area, for purposes of this part, was based on a names-based reporting system; and  
(BB)the amount of funding that such State received under this part for fiscal year 2007 was less than 70 percent of the amount of funding that such State received under such part for fiscal year 2006. .  
8.Treatment of unobligated funds 
(a)Eligibility for supplemental grantsTitle XXVI (42 U.S.C. 300ff–11 et seq.) is amended— 
(1)in section 2603(b)(1)(H) (42 U.S.C. 300ff–13(b)(1)(H)), by striking 2 percent and inserting 5 percent; and  
(2)in section 2620(a)(2) (42 U.S.C. 300ff–29a(a)(2)), by striking 2 percent and inserting 5 percent.  
(b)Corresponding reduction in future grant 
(1)In generalTitle XXVI (42 U.S.C. 300ff–11 et seq.) is amended— 
(A)in section 2603(c)(3)(D)(i) (42 U.S.C. 300ff–13(c)(3)(D)(i)), in the matter following subclause (II), by striking 2 percent and inserting 5 percent; and  
(B)in 2622(c)(4)(A) (42 U.S.C. 300ff–31a(c)(A)), in the matter following clause (ii), by striking 2 percent and inserting 5 percent.  
(2)Authority regarding administration of provisionTitle XXVI (42 U.S.C. 300ff–11 et seq.) is amended— 
(A)in section 2603(c) (42 U.S.C. 300ff–13(c), by adding at the end the following: 
 
(4)Authority regarding administration of provisionsIn administering paragraphs (2) and (3) with respect to the unobligated balance of an eligible area, the Secretary may elect to reduce the amount of future grants to the area under subsection (a) or (b), as applicable, by the amount of any such unobligated balance in lieu of cancelling such amount as provided for in paragraph (2) or (3)(A). In such case, the Secretary may permit the area to use such unobligated balance for purposes of any such future grant. An amount equal to such reduction shall be available for use as additional amounts for grants pursuant to subsection (b), subject to subsection (a)(4) and section 2610(d)(2). Nothing in this paragraph shall be construed to affect the authority of the Secretary under paragraphs (2) and (3), including the authority to grant waivers under paragraph (3)(A). The reduction in future grants authorized under this paragraph shall be notwithstanding the penalty required under paragraph (3)(D) with respect to unobligated funds. ;  
(B)in section 2622 (42 U.S.C. 300ff–31a), by adding at the end the following: 
 
(e)Authority regarding administration of provisionsIn administering subsections (b) and (c) with respect to the unobligated balance of a State, the Secretary may elect to reduce the amount of future grants to the State under section 2618, 2620, or 2621, as applicable, by the amount of any such unobligated balance in lieu of cancelling such amount as provided for in subsection (b) or (c)(1). In such case, the Secretary may permit the State to use such unobligated balance for purposes of any such future grant. An amount equal to such reduction shall be available for use as additional amounts for grants pursuant to section 2620, subject to section 2618(a)(2)(H). Nothing in this paragraph shall be construed to affect the authority of the Secretary under subsections (b) and (c), including the authority to grant waivers under subsection (c)(1). The reduction in future grants authorized under this subsection shall be notwithstanding the penalty required under subsection (c)(4) with respect to unobligated funds. ;  
(C)in section 2603(b)(1)(H) (42 U.S.C. 300ff–13(b)(1)(H)), by striking canceled and inserting canceled, offset under subsection (c)(4),; and  
(D)in section 2620(a)(2) (42 U.S.C. 300ff–29a(a)(2)), by striking canceled and inserting canceled, offset under section 2622(e),.  
(c)Consideration of waiver amounts in determining unobligated balances 
(1)Part A grantsSection 2603(c)(3)(D)(i)(I) (42 U.S.C. 300ff–14(c)(3)(D)(i)(I)) is amended by inserting after unobligated balance the following: (less any amount of such balance that is the subject of a waiver of cancellation under subparagraph (A)).  
(2)Part B grantsSection 2622(c)(4)(A)(i) (42 U.S.C. 300ff–31a(c)(4)(A)(i)) is amended by inserting after unobligated balance the following: (less any amount of such balance that is the subject of a waiver of cancellation under paragraph (1)).  
9.Applications by StatesSection 2617(b) (42 U.S.C. Section 300ff–27(b)) is amended— 
(1)in paragraph (6), by striking and at the end;  
(2)in paragraph (7), by striking the period at the end and inserting ; and; and  
(3)by adding at the end the following: 
 
(8)a comprehensive plan— 
(A)containing an identification of individuals with HIV/AIDS as described in clauses (i) through (iii) of section 2603(b)(2)(A) and the strategy required under section 2602(b)(4)(D)(iv);  
(B)describing the estimated number of individuals within the State with HIV/AIDS who do not know their status;  
(C)describing activities undertaken by the State to find the individuals described in subparagraph (A) and to make such individuals aware of their status;  
(D)describing the manner in which the State will provide undiagnosed individuals who are made aware of their status with access to medical treatment for their HIV/AIDS; and  
(E)describing efforts to remove legal barriers, including State laws and regulations, to routine testing. .  
10.ADAP rebate funds 
(a)Use of unobligated fundsSection 2622(d) (42 U.S.C. 300ff–31a(d)) is amended by adding at the end the following: 
 If an expenditure of ADAP rebate funds would trigger a penalty under this section or a higher penalty than would otherwise have applied, the State may request that for purposes of this section, the Secretary deem the State's unobligated balance to be reduced by the amount of rebate funds in the proposed expenditure. Notwithstanding 2618(a)(2)(F), any unobligated amount under section 2618(a)(2)(F)(ii)(V) that is returned to the Secretary for reallocation shall be used by the Secretary for— 
(1)the ADAP supplemental program if the Secretary determines appropriate; or  
(2)for additional amounts for grants pursuant to section 2620. .  
(b)Technical correctionSubclause (V) of section 2618(a)(2)(F)(ii) (42 U.S.C. 300ff–28(a)(2)(F)(ii)) is amended by striking , subject to subclause (VI).  
11.Application to primary care services 
(a)In generalSection 2671 (42 U.S.C. 300ff–71), as amended, is amended— 
(1)by redesignating subsection (i) as subsection (j);  
(2)in subsection (g), by striking subsection (i) and inserting subsection (j); and  
(3)by inserting after subsection (h) the following: 
 
(i)Application to primary care servicesNothing in this part shall be construed as requiring funds under this part to be used for primary care services when payments are available for such services from other sources (including under titles XVIII, XIX, and XXI of the Social Security Act). .  
(b)Provision of care through memorandum of understandingSection 2671(a) (42 U.S.C. 300ff–71(a)) is amended by striking (directly or through contracts) and inserting (directly or through contracts or memoranda of understanding).  
12.National HIV/AIDS testing goalPart E of title XXVI (42 U.S.C. 300ff–81 et seq.) is amended— 
(a)by redesignating section 2688 as section 2689; and  
(b)by inserting after section 2687 the following: 
 
2688.National HIV/AIDS testing goal 
(a)In generalNot later than January 1, 2010, the Secretary shall establish a national HIV/AIDS testing goal of 5,000,000 tests for HIV/AIDS annually through federally supported HIV/AIDS prevention, treatment, and care programs, including programs under this title and other programs administered by the Centers for Disease Control and Prevention.  
(b)Annual reportNot later than January 1, 2011, and annually thereafter, the Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall submit to Congress a report describing, with regard to the preceding 12-month reporting period— 
(1)whether the testing goal described in subsection (a) has been met;  
(2)the total number of individuals tested through federally supported and other HIV/AIDS prevention, treatment, and care programs in each State;  
(3)the number of individuals who— 
(A)prior to such 12-month period, were unaware of their HIV status; and  
(B)through federally supported and other HIV/AIDS prevention, treatment, and care programs, were diagnosed and referred into treatment and care during such period;  
(4)any barriers, including State laws and regulations, that the Secretary determines to be a barrier to meeting the testing goal described in subsection (a);  
(5)the amount of funding the Secretary determines necessary to meet the annual testing goal in the following 12 months and the amount of Federal funding expended to meet the testing goal in the prior 12-month period; and  
(6)the most cost-effective strategies for identifying and diagnosing individuals who were unaware of their HIV status, including voluntary testing with pre-test counseling, routine screening including opt-out testing, partner counseling and referral services, and mass media campaigns.  
(c)Review of program effectivenessNot later than 1 year after the date of enactment of this section, the Secretary, in consultation with the Director of the Centers for Disease Control and Prevention, shall submit a report to Congress based on a comprehensive review of each of the programs and activities conducted by the Centers for Disease Control and Prevention as part of the Domestic HIV/AIDS Prevention Activities, including the following: 
(1)The amount of funding provided for each program or activity.  
(2)The primary purpose of each program or activity.  
(3)The annual goals for each program or activity.  
(4)The relative effectiveness of each program or activity with relation to the other programs and activities conducted by the Centers for Disease Control and Prevention, based on the— 
(A)number of previously undiagnosed individuals with HIV/AIDS made aware of their status and referred into the appropriate treatment;  
(B)amount of funding provided for each program or activity compared to the number of undiagnosed individuals with HIV/AIDS made aware of their status;  
(C)program’s contribution to the National HIV/AIDS testing goal; and  
(D)progress made toward the goals described in paragraph (3).  
(5)Recommendations if any to Congress on ways to allocate funding for domestic HIV/AIDS prevention activities and programs in order to achieve the National HIV/AIDS testing goal.  
(d)Coordination with other Federal activitiesIn pursuing the National HIV/AIDS testing goal, the Secretary, where appropriate, shall consider and coordinate with other national strategies conducted by the Federal Government to address HIV/AIDS. .  
13.Notification of possible exposure to infectious diseasesTitle XXVI (42 U.S.C. 300ff–11 et seq.) is amended by adding at the end the following: 
 
GNotification of possible exposure to infectious diseases 
2695.Infectious diseases and circumstances relevant to notification requirements 
(a)In generalNot later than 180 days after the date of the enactment of this part, the Secretary shall complete the development of— 
(1)a list of potentially life-threatening infectious diseases, including emerging infectious diseases, to which emergency response employees may be exposed in responding to emergencies;  
(2)guidelines describing the circumstances in which such employees may be exposed to such diseases, taking into account the conditions under which emergency response is provided; and  
(3)guidelines describing the manner in which medical facilities should make determinations for purposes of section 2695B(d).  
(b)Specification of airborne infectious diseasesThe list developed by the Secretary under subsection (a)(1) shall include a specification of those infectious diseases on the list that are routinely transmitted through airborne or aerosolized means.  
(c)DisseminationThe Secretary shall— 
(1)transmit to State public health officers copies of the list and guidelines developed by the Secretary under subsection (a) with the request that the officers disseminate such copies as appropriate throughout the States; and  
(2)make such copies available to the public.  
2695A.Routine notifications with respect to airborne infectious diseases in victims assisted 
(a)Routine notification of designated officer 
(1)Determination by treating facilityIf a victim of an emergency is transported by emergency response employees to a medical facility and the medical facility makes a determination that the victim has an airborne infectious disease, the medical facility shall notify the designated officer of the emergency response employees who transported the victim to the medical facility of the determination.  
(2)Determination by facility ascertaining cause of deathIf a victim of an emergency is transported by emergency response employees to a medical facility and the victim dies at or before reaching the medical facility, the medical facility ascertaining the cause of death shall notify the designated officer of the emergency response employees who transported the victim to the initial medical facility of any determination by the medical facility that the victim had an airborne infectious disease.  
(b)Requirement of prompt notificationWith respect to a determination described in paragraph (1) or (2) of subsection (a), the notification required in each of such paragraphs shall be made as soon as is practicable, but not later than 48 hours after the determination is made.  
2695B.Request for notification with respect to victims assisted 
(a)Initiation of process by employeeIf an emergency response employee believes that the employee may have been exposed to an infectious disease by a victim of an emergency who was transported to a medical facility as a result of the emergency, and if the employee attended, treated, assisted, or transported the victim pursuant to the emergency, then the designated officer of the employee shall, upon the request of the employee, carry out the duties described in subsection (b) regarding a determination of whether the employee may have been exposed to an infectious disease by the victim.  
(b)Initial determination by designated officerThe duties referred to in subsection (a) are that— 
(1)the designated officer involved collect the facts relating to the circumstances under which, for purposes of subsection (a), the employee involved may have been exposed to an infectious disease; and  
(2)the designated officer evaluate such facts and make a determination of whether, if the victim involved had any infectious disease included on the list issued under paragraph (1) of section 2695(a), the employee would have been exposed to the disease under such facts, as indicated by the guidelines issued under paragraph (2) of such section.  
(c)Submission of request to medical facility 
(1)In generalIf a designated officer makes a determination under subsection (b)(2) that an emergency response employee may have been exposed to an infectious disease, the designated officer shall submit to the medical facility to which the victim involved was transported a request for a response under subsection (d) regarding the victim of the emergency involved.  
(2)Form of requestA request under paragraph (1) shall be in writing and be signed by the designated officer involved, and shall contain a statement of the facts collected pursuant to subsection (b)(1).  
(d)Evaluation and response regarding request to medical facility 
(1)In generalIf a medical facility receives a request under subsection (c), the medical facility shall evaluate the facts submitted in the request and make a determination of whether, on the basis of the medical information possessed by the facility regarding the victim involved, the emergency response employee was exposed to an infectious disease included on the list issued under paragraph (1) of section 2695(a), as indicated by the guidelines issued under paragraph (2) of such section.  
(2)Notification of exposureIf a medical facility makes a determination under paragraph (1) that the emergency response employee involved has been exposed to an infectious disease, the medical facility shall, in writing, notify the designated officer who submitted the request under subsection (c) of the determination.  
(3)Finding of no exposureIf a medical facility makes a determination under paragraph (1) that the emergency response employee involved has not been exposed to an infectious disease, the medical facility shall, in writing, inform the designated officer who submitted the request under subsection (c) of the determination.  
(4)Insufficient information 
(A)If a medical facility finds in evaluating facts for purposes of paragraph (1) that the facts are insufficient to make the determination described in such paragraph, the medical facility shall, in writing, inform the designated officer who submitted the request under subsection (c) of the insufficiency of the facts.  
(B) 
(i)If a medical facility finds in making a determination under paragraph (1) that the facility possesses no information on whether the victim involved has an infectious disease included on the list under section 2695(a), the medical facility shall, in writing, inform the designated officer who submitted the request under subsection (c) of the insufficiency of such medical information.  
(ii)If after making a response under clause (i) a medical facility determines that the victim involved has an infectious disease, the medical facility shall make the determination described in paragraph (1) and provide the applicable response specified in this subsection.  
(e)Time for making responseAfter receiving a request under subsection (c) (including any such request resubmitted under subsection (g)(2)), a medical facility shall make the applicable response specified in subsection (d) as soon as is practicable, but not later than 48 hours after receiving the request.  
(f)Death of victim of emergency 
(1)Facility ascertaining cause of deathIf a victim described in subsection (a) dies at or before reaching the medical facility involved, and the medical facility receives a request under subsection (c), the medical facility shall provide a copy of the request to the medical facility ascertaining the cause of death of the victim, if such facility is a different medical facility than the facility that received the original request.  
(2)Responsibility of facilityUpon the receipt of a copy of a request for purposes of paragraph (1), the duties otherwise established in this subpart regarding medical facilities shall apply to the medical facility ascertaining the cause of death of the victim in the same manner and to the same extent as such duties apply to the medical facility originally receiving the request.  
(g)Assistance of public health officer 
(1)Evaluation of response of medical facility regarding insufficient facts 
(A)In the case of a request under subsection (c) to which a medical facility has made the response specified in subsection (d)(4)(A) regarding the insufficiency of facts, the public health officer for the community in which the medical facility is located shall evaluate the request and the response, if the designated officer involved submits such documents to the officer with the request that the officer make such an evaluation.  
(B)As soon as is practicable after a public health officer receives a request under subparagraph (A), but not later than 48 hours after receipt of the request, the public health officer shall complete the evaluation required in such paragraph and inform the designated officer of the results of the evaluation.  
(2)Findings of evaluation 
(A)If an evaluation under paragraph (1)(A) indicates that the facts provided to the medical facility pursuant to subsection (c) were sufficient for purposes of determinations under subsection (d)(1)— 
(i)the public health officer shall, on behalf of the designated officer involved, resubmit the request to the medical facility; and  
(ii)the medical facility shall provide to the designated officer the applicable response specified in subsection (d).  
(B)If an evaluation under paragraph (1)(A) indicates that the facts provided in the request to the medical facility were insufficient for purposes of determinations specified in subsection (c)— 
(i)the public health officer shall provide advice to the designated officer regarding the collection and description of appropriate facts; and  
(ii)if sufficient facts are obtained by the designated officer— 
(I)the public health officer shall, on behalf of the designated officer involved, resubmit the request to the medical facility; and  
(II)the medical facility shall provide to the designated officer the appropriate response under subsection (c).  
2695C.Procedures for notification of exposure 
(a)Contents of notification to officerIn making a notification required under section 2695A or section 2695B(d)(2), a medical facility shall provide— 
(1)the name of the infectious disease involved; and  
(2)the date on which the victim of the emergency involved was transported by emergency response employees to the medical facility involved.  
(b)Manner of notificationIf a notification under section 2695A or section 2695B(d)(2) is mailed or otherwise indirectly made— 
(1)the medical facility sending the notification shall, upon sending the notification, inform the designated officer to whom the notification is sent of the fact that the notification has been sent; and  
(2)such designated officer shall, not later than 10 days after being informed by the medical facility that the notification has been sent, inform such medical facility whether the designated officer has received the notification.  
2695D.Notification of employee 
(a)In generalAfter receiving a notification for purposes of section 2695A or 2695B(d)(2), a designated officer of emergency response employees shall, to the extent practicable, immediately notify each of such employees who— 
(1)responded to the emergency involved; and  
(2)as indicated by guidelines developed by the Secretary, may have been exposed to an infectious disease.  
(b)Certain contents of notification to employeeA notification under this subsection to an emergency response employee shall inform the employee of— 
(1)the fact that the employee may have been exposed to an infectious disease and the name of the disease involved;  
(2)any action by the employee that, as indicated by guidelines developed by the Secretary, is medically appropriate; and  
(3)if medically appropriate under such criteria, the date of such emergency.  
(c)Responses other than notification of exposureAfter receiving a response under paragraph (3) or (4) of subsection (d) of section 2695B, or a response under subsection (g)(1) of such section, the designated officer for the employee shall, to the extent practicable, immediately inform the employee of the response.  
2695E.Selection of designated officers 
(a)In generalFor the purposes of receiving notifications and responses and making requests under this subpart on behalf of emergency response employees, the public health officer of each State shall designate 1 official or officer of each employer of emergency response employees in the State.  
(b)Preference in making designationsIn making the designations required in subsection (a), a public health officer shall give preference to individuals who are trained in the provision of health care or in the control of infectious diseases.  
2695F.Limitation with respect to duties of medical facilitiesThe duties established in this subpart for a medical facility— 
(1)shall apply only to medical information possessed by the facility during the period in which the facility is treating the victim for conditions arising from the emergency, or during the 60-day period beginning on the date on which the victim is transported by emergency response employees to the facility, whichever period expires first; and  
(2)shall not apply to any extent after the expiration of the 30-day period beginning on the expiration of the applicable period referred to in paragraph (1), except that such duties shall apply with respect to any request under section 2695B(c) received by a medical facility before the expiration of such 30-day period.  
2695G.Miscellaneous provisions 
(a)Liability of medical facilities, designated officers, and public health officersThis subpart may not be construed to authorize any cause of action for damages or any civil penalty against any medical facility, any designated officer, or any other public health officer for failure to comply with the duties established in this subpart.  
(b)TestingThis subpart may not, with respect to victims of emergencies, be construed to authorize or require a medical facility to test any such victim for any infectious disease.  
(c)ConfidentialityThis subpart may not be construed to authorize or require any medical facility, any designated officer of emergency response employees, or any such employee, to disclose identifying information with respect to a victim of an emergency or with respect to an emergency response employee.  
(d)Failure To provide emergency servicesThis subpart may not be construed to authorize any emergency response employee to fail to respond, or to deny services, to any victim of an emergency.  
(e)Notification and reporting deadlinesIn any case in which the Secretary determines that, wholly or partially as a result of a public health emergency that has been determined pursuant to section 319(a), individuals or public or private entities are unable to comply with the requirements of this part, the Secretary may, notwithstanding any other provision of law, temporarily suspend, in whole or in part, the requirements of this part as the circumstances reasonably require. Before or promptly after such a suspension, the Secretary shall notify the Congress of such action and publish in the Federal Register a notice of the suspension.  
(f)Continued application of State and local lawNothing in this part shall be construed to limit the application of State or local laws that require the provision of data to public health authorities.  
2695H.Injunctions regarding violation of prohibition 
(a)In generalThe Secretary may, in any court of competent jurisdiction, commence a civil action for the purpose of obtaining temporary or permanent injunctive relief with respect to any violation of this subpart.  
(b)Facilitation of information on violationsThe Secretary shall establish an administrative process for encouraging emergency response employees to provide information to the Secretary regarding violations of this subpart. As appropriate, the Secretary shall investigate alleged such violations and seek appropriate injunctive relief.  
2695I.Applicability of subpartThis subpart shall not apply in a State if the chief executive officer of the State certifies to the Secretary that the law of the State is substantially consistent with this subpart. .  
 
 
October 20, 2009 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
